Lundberg Stratton, J.,
concurring.
{¶ 60} This case presents a difficult issue that requires us to determine whether a court’s request to county commissioners for an increased budget is reasonable when the county is faced with a severe revenue shortfall. Although I concur with the decision mandating the commissioners to fund Judge Maloney’s operation, I am compelled to point out his unreasonableness when submitting his budget by court order instead of using the county’s budget forms.
{¶ 61} I believe that Judge Maloney’s method of using a court order is unreasonable and merely leads to confrontation and a public perception of noncooperativeness. We have stated that a court should make every reasonable effort, in the interests of intergovernmental cooperation, to adhere to the conventional legislatively promulgated budget process. State ex rel. Arbaugh v. Richland Cty. Bd. of Commrs. (1984), 14 Ohio St.3d 5, 6, 14 OBR 311, 470 N.E.2d 880.
{¶ 62} “We recognize that the power to control what a court spends, or to totally regulate the process of obtaining funds, ultimately becomes the power to control what the court does. Such a principle is an anathema to an independent judiciary. On the other hand a tripartite balance of power exists that must be respected. To this extent it is axiomatic that a court should cooperate, whenever possible, with the legislative budget process.” Id. I do not believe that Judge Maloney’s method adheres to our admonishment in Arbaugh.
{¶ 63} Nevertheless, the case law supports the request by Judge Maloney. Therefore, I concur with the decision to grant a writ ordering full compliance with the request from the probate court.
Paul J. Gains, Mahoning County Prosecuting Attorney, and Linette M. Stratford, Assistant Prosecuting Attorney, for respondents.